ORDER
Respondent Andrew White Pracht, has tendered his resignation, with stipulation that he will never apply for readmission, to the Board of Commissioners on Grievances and Discipline.
The resignation, with stipulation, was reviewed by the Executive Committee of the Board of Commissioners on Grievances and Discipline, and the Commission recommended that the resignation be accepted as tendered.
It is, therefore, ordered that the resignation of Andrew White Pracht, be accepted. He shall forthwith, within five days, deliver to the Clerk of this Court his license to practice law in this State, and his name shall be irrevocably stricken from the roll of attorneys.
Let this Order be published with the Opinions of this Court.